Citation Nr: 0113057	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had recognized military service with United 
Stated Armed Forces of the Far East (USAFFE) from December 
1941 to April 1942.  He also served in the Philippine Army 
from August 1945 to December 1945.  The veteran died in 
September 1971.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

By a May 1999 decision, the Board determined that the August 
1994 RO decision, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, was final and, inasmuch as no new and 
material evidence had been submitted, the claim was not 
reopened.  Notwithstanding the RO's reopening of this claim 
on appeal, the Board has a legal duty to consider the issue 
of whether new and material evidence has been submitted in 
the first instance before it has jurisdiction to reach the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Accordingly, the issue has been rephrased, 
as noted on the title page.

For reasons which will become apparent, the issues of 
entitlement to service connection for the cause of the 
veteran's death will be the subject of the remand portion of 
this decision.


FINDINGS OF FACT

1.  A Board decision of May 1999 determined that the August 
1994 RO decision, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, was final and new and material evidence to 
reopen the claim had not been submitted.  

2.  The evidence added to the record since the May 1999 Board 
decision, which  includes a private medical statement, is not 
duplicative or cumulative of evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for the cause of the veteran's death.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105; 38 C.F.R. §§ 3.104(a), 3.156.  
"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is 
material if it "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).

Entitlement to service connection for the cause of the 
veteran's death was previously denied by the RO in August 
1994.  The RO held at that time that there was no medical 
evidence of a nexus between the cause of the veteran's death, 
hypostatic pneumonia due to metastatic bronchogenic 
carcinoma, and any incident of active service.  The RO 
notified the appellant of that decision, she did not initiate 
an appeal within the period required by law, and the decision 
became final.  38 U.S.C.A. § 7105.  Thereafter, the appellant 
sought to reopen her claim and by a May 1999 decision, the 
Board determined that the August 1994 RO decision was final 
and new and material evidence to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death had not been received.  Evidence submitted 
subsequent to the May 1999 Board decision in connection with 
the present includes a February 2000 statement from E. 
Endaya, M.D., who noted that he treated the veteran "off/on 
from 1947 to 1967" for PTB (pulmonary tuberculosis), 
pneumonia, and carcinoma.  As the cause of the veteran's 
death was pneumonia due to lung cancer, the Board finds that 
the evidence indicating treatment for lung cancer beginning 
in 1947 is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge, supra.  Hence, this appeal must be 
adjudicated on a de novo basis.  However, for the reasons set 
forth below in the REMAND section of this decision, further 
development of the claim is in order before the Board may 
proceed with its appellate review.


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened; the appeal is granted to this 
extent only.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The Board specifically finds that, while 
it is apparent from the February 2000 statement from Dr. 
Endaya that there are no treatment records available from 
that physician (he indicated that the records were destroyed 
by termites), the appellant should be provided with an 
opportunity to provide any additional treatment records or 
other relevant medical evidence that may be available.  

The Board further notes that, while Dr. Endaya indicated that 
that he treated the veteran from 1947 to 1967 for pulmonary 
tuberculosis, pneumonia, and carcinoma, he did not indicate 
whether the veteran's fatal lung cancer had its onset during 
service.  It is also apparent that the physician did not 
review the medical evidence in the veteran's claims file.  It 
is the Board's judgment that this physician should be 
contacted for the purpose of addressing the question of 
whether the veteran's lung cancer began during or was 
causally related to any incident of service, and that another 
opinion should be obtained from a lung specialist or 
oncologist who has reviewed the record.  The United States 
Court of Appeals for Veterans Claims has held that, if the 
medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should contact the appellant 
and have her identify (names, addresses, 
and dates) any sources of VA or non-VA 
treatment that the veteran received for 
lung disease, to include pneumonia and 
cancer.  The RO should then secure copies 
of any other identified records not 
already in the claims file, and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  The RO should contact Dr. Endaya and 
ask him to furnish additional information 
he has concerning the veteran's treatment 
for pulmonary tuberculosis, pneumonia, and 
carcinoma, from 1947 to 1967.  The 
physician should also be requested to 
opine whether it is at least as likely as 
not that the veteran's fatal metastatic 
bronchogenic carcinoma began during 
service, was present within one year of 
service, or was causally linked to 
service.  (The veteran had recognized 
military service with United Stated Armed 
Forces of the Far East from December 1941 
to April 1942.  He also served in the 
Philippine Army from August 1945 to 
December 1945.)

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO must refer the 
claims file to a VA physician with a 
specialty in pulmonary medicine or  
oncology for an opinion.  Specifically, 
following a review of the claims file, to 
include the medical statements from Dr. 
Endaya, Dr. Estrada, and the death 
certificate, the VA physician must opine 
whether it is at least as likely as not 
that the veteran's fatal metastatic 
bronchogenic carcinoma began during 
service, was present within one year of 
service, or was causally linked to 
service.  (The veteran had recognized 
military service with United Stated Armed 
Forces of the Far East from December 1941 
to April 1942.  He also served in the 
Philippine Army from August 1945 to 
December 1945.)

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

